 516DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO;InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,AirlineDistrict146;InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,LocalUnionNo.1698andInter-ContinentalEngineService,Inc.Case23-CB-916June 30, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNING AND JENKINSOn March 10, 1969, Trial Examiner John P. vonRohr issued his Decision in the above-entitledproceeding, finding that Respondents had engaged inand were engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that they ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.Thereafter,Respondents filed exceptionsto the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyordersthat'We rejectRespondents'contention that neitherLocal 1698nor AirlineDistrict146 was a "party"to the contract within the meaningof Sec 8(d)of the Act The contractwas signednot only bya representative of theInternationalUnion but also onbehalf ofDistrict146 by its GeneralChairman,and by LeRoyShirk,the eventual presidentof Local 1698 TheLocal was foundedwithin a month of the execution of the contract,and itsmembership is limited to employeesof the Employer.When negotiationsfor anew contract began in May 1968, theLocalparticipated in thebargaining sessions with the Employer In addition to bearing the signatureof theDistrict'sGeneral Chairman,the contract names the District as theonly unionparty to checkoffauthorizationsThe District assigned its ownassistant general chairman to administer the contract His salary was paidby theDistrict and the International In sum, representatives of Districtand theLocalhave taken part in the execution and administration of thecontract,and have participated in the bargaining relationship with theEmployer toan extent sufficient to warrant finding them parties within themeaningof Sec 8(d)Respondents,InternationalAssociationofMachinists andAerospaceWorkers,AFL-CIO;InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO,Airline District 146;InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,LocalUnion No.1698, their officers,agents, and representatives, shalltake the action set forth in the Trial Examiner'sRecommended Order,as so modified.Inparagraph 1(a), substitute the words "anycollective-bargaining contract between them" for thewords "any collectively-bargaining contract betweenit."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASFJOHN P. VON ROHR, Trial Examiner: Upon a chargefiled on November 19, 1968, the General Counsel of theNationalLaborRelationsBoard,by the RegionalDirector forRegion 23 (Houston, Texas), issued acomplaint on November 26, 1968, against InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO;InternationalAssociation ofMachinists andAerospaceWorkers, AFL-CIO, Airline District 146; andInternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, Local Union No. 1698, herein calledtheRespondents or the Unions, alleging that they haveengaged inunfair labor practices within the meaning ofSection 8(b)(3) of the National Labor Relations Act, asamended, 51 stat. 136, herein called the Act. TheRespondents' answer denies the allegations of unlawfulconduct alleged in the complaint.Pursuant to notice, a hearing was held in Brownsville,Texas, on December 19, 1968, before Trial Examiner JohnP. von Rohr. All parties were represented by counsel andwere afforded opportunity to adduce evidence, to examineand cross-examine witnessesand to file briefs. Briefs havebeenreceivedfrom the General Counsel and theRespondents and they have been carefully considered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:1.THE BUSINESS OF THE COMPANYInter-Continental Engine Service, Inc., herein called theCompany, is a Texas corporation with its principal officeand place of business located in Brownsville, Texas, whereit is engaged in the business of repairing,inspecting, andoverhauling aircraft engines.During the 12 months preceding the hearing herein, theCompany purchased goods and materials valued in excessof $50,000 from firms located in States other than theState of Texas, which goods and materials were shippeddirectly to the Company's plant at Brownsville, Texasfrom points outside the State of Texas.Ifind that the Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATIONS INVOLVEDInternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO,InternationalAssociationofMachinists and AerospaceWorkers, AFL-CIO, Airline177 NLRB No. 60 MACHINISTS, AIRLINE DISTRICT 146517District 146 and International Association of Machinistsand AerospaceWorkers,AFL-CIO, Local Union No.1698,are labor organizations within the meaning ofSection2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESA. The IssuesThe issue in this case is whether the Respondent Unionscommitted unfair labor practices within the meaning ofSection 8(b)(3) of the Actby engaging in a strike withoutcomplying with the requirements of Section 8(d)(3) and(4) of the Act.'B. The Facts and ConclusionsAs indicated above,theCompany is engaged in thebusiness of repairing,inspecting and overhauling aircraftengines at its facility in Brownsville,Texas.At a date notdisclosedintherecord,Respondent InternationalAssociation of Machinists,AFL-CIO,was certified by theBoard as bargaining agent for the Company's productionandmaintenance employees in Case 23-RC-2385. Thelatest contract between the parties was effective fromOctober 18,1965, to October 18,1968.'Prior to theexpiration of said contract,and beginning about as earlyasMay 15, 1968,thepartiesundertook negotiationstoward a new contract.Approximately 20 such bargainingsessions took place,the last of which occurred onNovember 1, 1968.As detailed below,the Respondent Unions engaged in astrike on November 4, 1968. It is undisputed that theUnion did not serve any notice upon the FederalMediation and Conciliation Service until October 14,1968, at which time by letter of the same date it merelyadvised the said Agency that the agreement between theUnion and the Company expired on October 18, 1968.'Assuming without deciding that thesubstanceof the unionnotice met the requirements of Section 8(d)(3), it is clear,'Sec 8(d) of the Act provides in pertinent part as follows-..That where there is in effect a collective-bargaining contractcovering employees in an industry affecting commerce,the duty tobargain collectively shall also mean that no party to such contract shallterminate or modify such contract, unless the party desiring suchtermination or modification-(1) serves a written notice upon the other party to the contract ofthe proposed termination or modification sixty days prior to theexpiration date thereof,or in the event such contract contains noexpiration date,sixty days prior to the time it is proposed to makesuch termination or modification,(2) offers to meet and confer with the other party for the purpose ofnegotiating a new contract or a contract containing the proposedmodifications;(3) notifies the Federal Mediation and Conciliation Service withinthirtydays after such notice of the existence of a dispute, andsimultaneously therewith notifies any State or Territorial agencyestablished tomediate and conciliate disputes within the State orTerritory where the dispute occurred,provided no agreement has beenreached by that time; and(4) continues in full force and effect,without resorting to strike orlockout,all the terms and conditions of the existing contract for aperiod of sixty days after such notice is given or until the expirationdate of such contract,whichever occurs later'Although the contract was entered into only with the International, itwas signed by a representative of District 146. An official of District 146 isstillassigned to administer the contract.LocalUnionNo 146 wasestablished specifically to accomodate the employees of the Company Ifind that each of the Respondent Unions is properly named as aParty-Respondent in this proceeding.and I find, that Respondents did not meet the requirementof waitingfor a 30-day period beforeengaging ina strikeunder Section 8(d)(4) of the Act.'Respondent'sdefense to the alleged unfair laborpracticesherein ispredicated upon its assertion that it didnot engagein a strike but rather that the cessation ofwork on November 4 was the result of a lockout by theCompany of the employees in the bargaining unit. Thefacts, as I find them below, reflect this assertion to bewithout merit.It is undisputed that on October 18, 1968, the unionmembershipvotedthatJoeGaskin,theunionrepresentative involved in this case,' be authorized to calla strike whenever he deemed it appropriate. At abargainingmeeting held on November 1, a Friday, theCompany presented a new contract proposal to the Union.At a unionmeeting heldon Sunday, November 3, themembership voted to reject the Company's proposal.According to the testimony of Gaskin, no vote was takento go out on strike but the membership agreed togo alongwith his recommendation that negotiations be continued.'There is a conflict in the testimony as betweenCompany and Respondentwitnessesas to further eventson the evening of November 1. The Company's version isas follows:William N. Stevens, vice presidentand generalcounsel of the Company, testified that he received a callfromGaskin about 7:30 p.m. According to Stevens,Gaskin stated first that he could not reach Glenn Jarvis,the Company's attorney who represented it in the contractnegotiations,because he did not have Jarvis' telephonenumber.Stevens testified that Gaskin thereupon advisedhim that he (Gaskin) had lost control of the membershipand that they had voted to go out on strike on Mondaymorning,November 4, at 7:30 a.m. Stevens said that heexpressedsurprise but advised Gaskin that he would callJarvis.Stevens testified that he did so following thisconversation.George E. Zarski, the company president,testified that he wasvisitingat the home of his motherwhen Charles G. Daley, the company comptroller, calledhim and advised that it had been reported to him that thebargaining unit was going outon strike at 7:30 a.m. thenext morning.At Zarski's request, Daley came over to thehouse and they both spoke to Attorney Jarvis over thetelephoneconcerningthe pending strike. Zarski testified'After the closeof thehearing,the Respondentson February 12, 1969,filed a motion to reopen recordfor thepurpose of receiving in evidencetwo letters attached to the motion The General Counsel and the ChargingParty subsequentlyfiledobjectionsto theMotion on the ground that thesehave not been shown to be newly discovered evidence and that they werenot available at the time of the hearing For these reasonsIrejectRespondent'sMotion Should this rulingbe reversed,Iwould hold that inany event the attached letters do not establish that Respondentsineffectcomplied with Sec 8(d)(3) of the Act, asRespondents assert.In thisconnection, it is noteworthy that the Federal Mediation and ConciliationService sent a telegramto the ChargingParty advising thatthe Unions'letterofOctober 14,1968, was "theonlynoticereceivedby us in thissituation" (Emphasis supplied)'Thus, inRetailClerks Assn v N.L R B (Carroll House of Belleville,Inc) 265F.2d 814(C.A D.C)the court held that it interpreted Sec8(d)(3) as making two demands, viz"to require the giving of notice withina 30-day period after the giving of notice under Section 8(d)(1), and torequire alsoa 30-daywaiting period before a strike or lockout, underSection 8(d)(4) "'Gaskin is assistant general chairman of Respondent Airline District 146He was assigned to administer the collective-bargaining agreement with theCompany in May 1967`Louis Lucio, a committee chairman,also testified that a strike vote wasnot taken at this meeting Assuming this to be so, thiswould not effect myultimate credibility findings hereinAs noted above,the membership hadpreviously given Gaskin authority to call a strike at his discretion 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat about 9 p.m. he decided to call Gaskin.' He did sowhileDaleywas at his side.' Zarski's testimonyconcerningthe conversation which ensuedis asfollows:Q.Would you describe that conversation to the TrialExaminer?A. It wasn't much to it, really.Isaid,"Hello, Joe."He said, "Yeah."Isaid, "Say, friend, in my capacity I don't often getthe opportunity to say, 'I told you so,' and that is whatIwould like to do now, 'I told you so."'He said, "Well, that's the way itgoes,"orsomething, which I don't recall. He didn't really makeany statement.And I said, "Well, Joe, like I told you, these people,you just don't understand who you are dealing with.They are emotional, and they are not stupid, but theyare trusting,and I told you that some day you aregoing to losecontrol of them because you don't tellthem the truth." And I said, "In any event, your timingis either excellent ormine,as usual,stinks."He said, "What do you mean?"I said, "Well, with the SBA loan application and AirForcenegotiations,"Iindicatedsomething about,"your illustriousunion isn't helping me too greatly, as Isee it."And he said, "Well, George, I have always dealt veryfairly with you, and I didn't want a strike."I said, "That is not the way I hear it, Joe."Turning now to the testimony of Union RepresentativeJoeGaskin,Gaskin testified that he called Stevensbetween 7 and 9 p.m. on November 3 because he felt heshould keep the Company informed as to the status of thenegotiations.Gaskin said at this time he told Stevens thatthemembership had rejected the Company's latest offerthat afternoon, that they were very upset, but that it washisrecommendationtothem that they continuenegotiations.Gaskin denied that in this conversation hetold Stevens that the employees had voted to strike thefollowing morning.Gaskin further testified that he received a call between12 and I a.m. that night from Zarski. Gaskin's version ofthis conversationis asfollows:Q. Tell us what Mr. Zarski said to you and what yousaid to him.A.Well,Mr. Zarski's first remarks was, "I don'treally think you would do this to me."And I answered, "Well, we haven't done anythingyet. I don't really understand your question."He said, "I understand there isgoing tobe a striketomorrowmorning."I said,"No. There has been discussion of a strike ora work stoppage during themeeting,but it was myadvice to the membership we not strike,and continuenegotiations."He remarked to me, he said, "You know, I tried totellyou a longtime agoabout what type people thatyou are representing. You can't trust them. You can'tput any faith in them. I have picked them up out ofthese orchards, canteloupe fields, and I have taughtthem everything they know. They are really notmechanics.And theyare ignorantand low-class."I said,"I certainly do not agree with that "'Zarski credibly testified that on the previous Friday, Jarvis told himthat he (Jarvis) had just been reassured by Gaskin that there would be nostrike'Dalev corroborated Zarski's part of this conversationAnd Mr. Zarski remarked to me, "Well, I guess noone has anymore to lose than I, but I reallydon't give-I really don't care.Q. That is what he said?A. Yes, sir.Q. All right. Go ahead.A. "I really don't want them on my property."Isaid, "All right, sir, if that is the case, then we willretrieve our tools tomorrow morning."From my observation of the witnesses, and upon theentire record in this case, I credit the testimony of Stevensand Zarski over that of Gaskin. The company officialsimpressedme as honest and reliable witnesses and Ibelieve theywere telling the truth concerning theirrespective conversations with Gaskin on the evening ofNovember 3.' However, aside from my observation of thewitnesses,there is further evidence to support thetestimonyofStevensandZarski.Thus,HenryA.Hollingsworth,alocalnewsman, testified that hetelephoned LeRoy Shirk, president of the local union,about 6:30 a.m. on November 4 to inquire about rumorsconcerninga possible strike at the Company. AccordingtoHollingsworth,a neutraland objective witness whosetestimony I credit, Shirk advised him that the employeeswould walk out at 7 30 a.m. that morning, and further,that the reason for the strike was to obtain higher wages,better working conditions and additional fringe benefits '°This testimony of Hollingsworth not only supports theplausibility of the testimony given by Stevens and Zarski,but it is incredible to believe that if the true reason for theemployees leaving the plant on 7:30 a.m. on Monday wasdue to a lockout by the Company, the press would nothave been so advised. In addition, it is noteworthy thatbeginningon the morning of November 4 the picket signsbore the legend "IAM, AFL-CIO, LOCAL 1698, ONSTRIKE." It was not until November 20 that the signswere changed to read "IAM, AFL-CIO, LOCAL 1698LOCKED OUT." Significantly, the changes herein werefiled on November 19. The foregoing change in the picketsignswas made on November 20 when a Board agentappeared at the plant premises to investigage the charges.Upon the basis of the foregoing credible evidence, Ifind and conclude that the Company did not lock out theemployees on November 1, as asserted by Respondents,but rather that the Respondents themselves engaged in astrike.However, even assuming that on the evening ofNovember 3 Zarski did tell Gaskin that he "really did notwant the employees on my property," I am persuaded thatthe facts in this case still would not warrant a finding thatthe Comanv locked out - or intended to lock out - theemployees. Thus,it isundisputed that the employees, aswas their custom, assembledinsidethe plant between 7and 7:30 a.m.in readinessto report to work at the 7:30a.m. startingtime.Between 7 and 7:30, Shirk and theshop stewards passed word among the employees that they'Gaskin alsotestifiedas to a conversationhe had with Attorney Jarvison the eveningof November 3 Jarvis, who represented the Company atthe hearing, indicatedon the record that he would not testify for ethicalreasonsHowever,itwas obviousfrom Jarvis'cross-examinationof Gaskinthat he did not agree with Gaskin's version of this conversation From myobservationof thewitnesses in this entireproceeding, I am constrained toplace no reliance on Gaskin's testimony concerninghis conversation withJarvis inreaching my findings herein"Additionally, Shirk toldHollingsworththat all possible avenues ofsettlement had been exhaustedand that "all possible efforts would be madeto avoidany unpleasantness duringthe course of the strike " A newsrelease concerning Hollingsworth's interview with Shirk was read over atelevision broadcast by Hollingsworth at 7 30 a m on November 4 MACHINISTS, AIRLINE DISTRICT 146were to walk out of the plant at 7:30. In accordance withthese instructions,approximately 170 employees walkedoutatthistime.Itisundisputed,however, thatapproximately 66 employees did not go out on strike butwent to work that morning and have remained at theirjobs eversince.The fact that they were permitted to do sohardlybespeaksofa lockout by their employer.Moreover, the evidence reflects that on the morning ofDecember 4 the employees' work was laid out for them,the plant and equipment were ready for normal operation,and, as stated above, all employees who reported to workwereadmittedinsidetheplant.Thesefactsareadditionally indicative that the Company did not engagein a lockout but rather that the Unionengaged ina strike.Accordingly, I reiterate my finding to this effect.In sum,Ifindand conclude that the Respondentsrefused to bargainwithin the meaningof Section 8(b)(3)of the Act by failing to comply with the requirements ofSection 8(d)(3) and (4) of the Act.International Union,UnitedMineWorkersof America (McCoy CoalCompany),165 NLRB No. 67.IVTHE EFFECT OF THE UNFAIRIABORPRACTICES UPONCOMMERCEThe activities of the Respondents set forth in sectionIII, above, occurring in connection with the operations ofthe Company, describedin sectionI,above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondents refused to bargaincollectively in violation of Section 8(b)(3) of the Act byengaging in a strike commencing on November 4, 1968,without complying with the requirements of Section8(d)(3) and (4) of the Act, it will be recommended thatRespondents cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1.The Companyis an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionsare labor organizations within themeaningof Section 2(5) of the Act.3.All productionand maintenance employees,includingstockroom clerks, line inspectors, radio men, instrumentmen, sheetmetal workers,mechanics and machinists,hydraulicmechanics,engine overall mechanics,laborers,janitors, cleaners, painters, carpenters, upholstery workers,electriciansandwelders,butexcludingguards andsupervisors as defined in the Act, employed by theCompany at its Brownsville, Texas facility constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The Respondents have refused to bargain collectivelyin violationof Section 8(b)(3) of the Act by failing tocomply with Section 8(d)(3) and (4) of the Act, as foundin section III, above.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDER519Upon the basis of the foregoing findings of fact andconclusionsof law, and upon the entire record in this case,Irecommend that Respondents International AssociationofMachinists& AerospaceWorkers,AFL-CIO,InternationalAssociationofMachinists& AerospaceWorkers,AFL-CIO,AirlineDistrict146,andInternationalAssociationofMachinists& AerospaceWorkers, AFL-CIO, Local Union No. 1698, their officers,agents, and representatives, shall:1.Cease and desist from:(a)RefusingtobargaincollectivelywithInter-ContinentalEngine Service, Inc. concerning thetermination or modification of any collective-bargainingcontract between it and the Company by failing, beforestriking,to: (1) give notice of the existence of any disputebetween the Respondents and the Company to the Federaland State Mediation Service pursuant to Section 8(d)(3)of the Act; and (2) continue in full force and effectwithout resorting to strike all the terms and conditions ofany existing contract pursuant to Section 8(d)(4) of theAct;provided,however, that no such notices underSection 8(d)(3) shall be required if an agreement isreached within 30 days following service of a notice ofproposed termination or modification.(b)Engagingin,orinducingemployeesofInter-ContinentalEngine Service, Inc. to engage in, astrike against said Company for the purpose of modifyingor terminating a collective-bargaining contract, withoutfirsthaving complied with the requirements of Section8(d) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at the business offices and meeting halls ofRespondent District 146 and Local Union No. 1698,copiesof the attached notice marked "Appendix.""Copies of said notices, on forms provided by the RegionalDirector forRegion 23, after being duly signed byRespondents' representatives, shall be posted by theRespondents immediately upon receipt thereof, and bemaintained'for60consecutivedays thereafter, inconspicuous places, including all places where notices toRespondents'membersarecustomarilyposted."Reasonable steps shall be taken by Respondents to insurethat said notice is not altered, defaced, or covered by anyother material.(b)Furnish to the Regional Director for Region 23,signedcopies of the aforesaid notice for posting byInter-Continental Engine Service, Inc., if willing, in placeswhere notices to employees are customarily posted. Copiesof said notice, to be furnished by the Regional Director,shall,afterbeing duly signed by the Respondents, beforthwith returned to the Regional Director for dispositionby him.In the event that this Recommended Order is adopted by the Board,thewords "a Decision and Order" shall be substituted for the words"theRecommended Order of a Trial Examiner" in the notice In thefurther event that the Board's Order is enforced by a Decree of a UnitedStates Court of Appeals, the words "a Decree of the United States Courtof Appeals Enforcing an Order," shall be substituted for the words "aDecision and Order "12Subsequent to the close of the hearing, I received correspondencefrom each of the parties hereto in connection with a proposed unilateralsettlement agreement In this correspondence, all of which has been placed 520DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify theRegionalDirector for Region 23, inwriting,within 20 days from the receipt of this Decision,what steps Respondents have taken to comply herewith."in the formal file of this proceeding, the General Counsel and the ChargingParty indicated that the Respondents presently have no office or meetingplace in Brownsville, Texas, I shall leave this matter for the compliancestage of thisproceeding.In the event it is then determined thatRespondents have no regular office or meeting places in Brownsville,Texas, it is recommended that Respondents mail to all employees inthe bargainingunit a copy of the attached notice marked "Appendix""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondents have taken to comply herewith "APPENDIXNOTICETOALLMEMBERSOFINTERNATIONALASSOCIATIONOF MACHINISTS& AEROSPACEWORKERS,AFL-CIO AIRLINE DISTRICT 146, INTERNATIONALASSOCIATIONOF MACHINISTS& AEROSPACEWORKERS,AFL-CIO, LOCAL UNION No. 1698Pursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policiesof theNational LaborRelations Act, as amended, we herebynotify you that:WE WILL NOT refuseto bargaincollectivelywithInter-Continental Engine Service,Inc., concerning thetermination or modification of any collective-bargainingcontract between our Union andtheCompany byfailing,before striking, to (1) give notice of theexistence of any dispute between our Union and theCompany tothe Federal and State Mediation Servicespursuant to Section8(d)(3) of theAct, and(2) continuein full force and effect without resorting to strike all theterms and conditions of any existing contract pursuantto Section 8(d)(4) of the Act; provided, however, thatno such notice under Section 8(d)(3) shall be required ifan agreement is reached within 30 days followingserviceofanoticeofproposed termination ormodification.WE WILL NOT engage in, or induce employees ofInter-Continental Engine Service, Inc. to engage in, astrikeagainstsaidCompany for the purposing ofmodifyingorterminatingacollective-bargainingagreement,without first having complied with therequirements of Section 8(d)(3) and (4) of the Act.DatedByINTERNATIONALASSOCIATIONOFMACHINISTS & AEROSPACEWORKERS,AFL-CIO,INTERNATIONALASSOCIATIONOFMACHINISTS & AEROSPACEWORKERS,AFL-CIOAIRLINEDISTRICT146,INTERNATIONALASSOCIATIONOFMACHINISTS & AEROSPACEWORKERS,AFL-CIO,LOCAL UNION No. 1698(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOfficeBuilding,515 Rusk Avenue Houston, Texas 77002,Telephone 713-226-4722.